Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art cited fails to disclose a system for visual state identification comprising: a visual display system comprising a plurality of light displays, each of the plurality of light displays provided to different physical locations on an automation system; and computer readable instructions stored in a memory component which, if executed by a processor, cause the processor to: determine the state of the automation system based on the input data, wherein the state may include an area of interest related to one of the different physical locations; communicate with the visual display system to selectively light a portion of one or more of the plurality of light displays to display the state of the automation system and the physical location of the area of interest. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search. 
Regarding claim 12, the prior art cited fails to disclose a method for visual state identification comprising communicating, by the execution device, with a visual display system to selectively light a portion of one or more of a plurality of light displays to 
Regarding claim 20, the prior art cited fails to disclose a system for visual state identification of an automation system, the system comprising a visual display system comprising a plurality of light displays wherein each of the light displays comprises a location identification associated with the perimeter location identification and wherein the visual display system is configured to selectively illuminate each of the plurality of light displays based on the location identification and the change in state of the automation system. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Henrie discloses a security system comprising a control unit 102, an indicator module 200, an automation module 604, and lights 606 for guiding emergency personnel to a location. 
Warren discloses an automation system comprising a control panel 102 to display procedures to a particular dealer of the automation system. 
	Mountain discloses mapping and facilitating evacuation routes 602 in emergency situation. 
	Kerzner discloses a protector assisted monitoring system transmitting instructions to a projector 180 to project determined optical patterns 320 at a determined site.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                     Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 12, 2022